            Case 1:20-cr-00314-GHW Document 34 Filed 08/31/20 Page 1 of 2
                                                                               Revised: March 13, 2017


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X


UNITED STATES OF AMERICA,
                                                                      1:20-cr-314-GHW

                             -v-                                             ORDER


ETHAN PHELAN MELZER,
    a/k/a "Etil Reggad,"

                                                 Defendant.

----------------------------------------------------------------- X


GREGORY H. WOODS, United States DistrictJudge:

                   Upon the application of the United States of America, by and through AUDREY

STRAUSS, Acting United States Attorney for the Southern District of New York, SAMUEL

ADELSBERG, MATTHEW HELLMAN, and SIDHARDHA KAMARAJU, Assistant United

States Attorneys, of counsel, and with the consent of ETHAN PHELAN MELZER, a/k/a "Etil

Reggad," by and through his attorneys,JENNIFER WILLIS, ESQ., andJONATHAN

MARVINNY, ESQ., this Court ordered on August 31, 2020 that the conference in this case

scheduled for August 31, 2020 be rescheduled to occur on September 9, 2020 at 9:00 a.m.

                   The Court finds that the ends of justice served by granting a continuance outweigh

the best interest of the public and the defendant in a speedy trial because it will permit the

conference to be conducted as a video/teleconference as requested by the defendant, and to allow

the defendant and his counsel to continue to receive and review discovery, and consider the need

for any potential pretrial motions. Accordingly, it is ORDERED that the time from August 31,

2020 through September 9, 2020 is hereby excluded
         Case 1:20-cr-00314-GHW Document 34 Filed 08/31/20 Page 2 of 2




under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A).

       SO ORDERED.

Dated: August 31, 2020
New York, New York
                                                          GREGORY H. WOODS
                                                          United States District Judge




                                                  2
